Citation Nr: 9914128	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from April 1963 to April 1965.

Service connection for PTSD was denied in an unappealed 
rating action in April 1995.  This appeal arises from a 
decision by the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO) that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD.    

During his hearing before a member of the Board in March 1999 
the veteran testified concerning a back condition, attempting 
to reopen a claim for service connection for 
spondylolisthesis and spondylosis with degenerative disc 
disease of the lumbar spine.  This issue is not in appellate 
status and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an April 1995 
rating decision on the basis that the veteran did not have a 
verified service stressor and that he had been abused while 
living in an orphanage as a child.

2.  The evidence received since the April 1995 rating 
decision includes a letter from a former service member that 
corroborates the veteran's account of a non-combat stressor; 
this is new and material as it is relevant, probative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran has not submitted a plausible claim for PTSD. 



CONCLUSIONS OF LAW

1.  The unappealed decision of the RO in April 1995, denying 
the veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO initially denied service connection for PTSD in an 
April 1995 rating decision.  The veteran was notified of that 
decision but did not appeal.  Therefore, the RO's decision 
was final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

Factual Background

The evidence that was of record at the time of the RO's April 
1995 rating decision included the veteran's service medical 
records which were negative for any evidence of 
psychopathology.  Annual reserve examination reports dated in 
May 1966 and January 1967 were negative for complaints, 
symptoms or findings regarding a psychiatric disorder.

A June 1994 VA treatment note reported that the veteran had 
been physically abused while living in an orphanage as a 
child.  The assessment was dysthymia v. major depressive 
episode, rule out nonservice-connected PTSD (orphanage).  
Other treatment notes dated in June, July and August 1994 
contain assessments of major depressive episode, PTSD, and 
anxiety/depressive symptoms.  

An examination report dated in January 1995 from Pierre O. 
Durand, M.D., stated that the veteran related two stressful 
events during his service.  The first incident was a crash as 
a pilot attempted to land on the U.S.S. WASP.  The veteran 
saw the pilot trying unsuccessfully to get out of his plane 
as it sank.  The second was the death of a service member who 
walked into an aircraft propeller.  Dr. Durand found that the 
veteran had symptomatology that clearly pointed to PTSD as 
defined by Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  

A February 1995 VA medical record contains a diagnosis of 
major depressive episode in remission and of PTSD.  

During an April 1995 VA PTSD examination, the veteran 
reported two stressors; the crash and the propeller incident 
reported previously.  He stated that he took pictures of the 
crash, but that his film was confiscated.  He did not report 
his experience of childhood physical abuse.  He complained of 
an inability to get along with people or to trust them.  He 
complained of nightmares about the events on the carrier 
three or four times a week, of feeling depressed at times and 
of being easily angered.  The examiner found the veteran 
avoided thoughts or feelings associated with the trauma, that 
he had lost interest in hobbies, that he isolated socially 
and occupationally, was hypervigilant and had an exaggerated 
startle response.  The diagnosis was chronic, moderate PTSD.  

Also associated with the claims folder at the time of the 
April 1995 rating action were service administrative records.  
It was noted that the veteran service aboard the USS WASP 
from May 1964 to April 1965.

Service connection for PTSD was denied by rating decision 
dated in April 1995 because the service medical records were 
negative for evidence of a psychiatric disorder, because he 
had been abused while in an orphanage prior to service and 
because there was no reasonably objective evidence to support 
his accounts of inservice stressors.  The appellant did not 
appeal this decision and it became final.

The additional evidence that has been submitted since the 
April 1995 rating decision includes VA treatment records 
dated from September 1994 to April 1995.  The notes include 
assessments of PTSD.  

Submitted by the veteran was a April 1995 statement wherein 
he described the two incidents in service which he alleges 
were stressors.

An excerpt from the U.S.S. WASP's history covering the period 
of March 1962 to June 1968 was added to the record.  The 
document stated that in June 1965, the WASP took part in 
search and rescue operations for an Air Force C-121 that had 
gone down off Nantucket.  The history was negative for 
evidence of a crash or a death by walking into a propeller.  

A November 1995 letter from the United States Army and Joint 
Services Environmental Support Group (now U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)), suggested 
that the veteran seek the deck logs for the WASP.  The 
history of the USS WASP was enclosed.  An April 1996 letter 
from the Naval Historical Center states that the deck logs 
for the U.S.S. WASP had been searched for the period of 
January through July 1996 and that only the logs for July 11 
and July 20, 1965 concerned aircraft accidents.  

The July 11, 1965, entry noted that the WASP received a 
message that an Air Force C-121 had ditched and that the WASP 
assisted in the search and rescue operation.  The entry dated 
on July 20th stated that one plane's propeller penetrated the 
flight deck during a landing, but that no casualties were 
incurred. 

Letters dated in February 1998 from the Naval Safety Center 
and the Office of the Judge Advocate General for the Navy 
stated that searches for information regarding the veteran's 
stressors were negative.  

Upon consideration of the foregoing, a March 1998 rating 
decision determined that new and material evidence had not 
been submitted to reopen the claim and denied service-
connection for PTSD.  The veteran disagreed with this 
decision and proceeded with the present appeal.

VA treatment records dated from August 1995 to June 1998 
concern treatment for PTSD, but were negative regarding 
stressors.

During the veteran's personal hearing in June 1998 he 
testified that one day he was taking pictures onboard the 
WASP when a plan hit the rear end of the fight deck.  The 
pilot's canopy did not open.  He saw and took pictures of the 
pilot trying to scratch his way out of the canopy.  He kept 
snapping pictures until the plane sank out of sight.  His 
film was confiscated; he never got it back.  It happened in 
1964 or 1965 in the winter because there was snow on the 
ground when they got to Boston.  They were told only that the 
pilot was an instructor who had performed carrier landings 
many times.  The veteran testified that he took medication 
for a sleeping disorder.  A private physician who examined 
him for the VA thought that his PTSD was service-connected.  
He had gotten aggressive and has a violent temper.  He woke 
up in a cold sweat a couple of times a week.  He received 
Social Security Administration benefits for a back condition.

The veteran's sister testified that the veteran was happy-go-
lucky prior to service.  He had undergone a drastic change.  
He had sleepless nights, nightmares, mood swings and cold 
sweats.  He hit her once when she woke him.  

The veteran submitted a statement from a former shipmate that 
he and the veteran went through boot camp together and then 
were on the WASP together.  The letter, dated in June 1998, 
stated that during the ship's return trip from Jamaica to 
Boston, Massachusetts, a plane crashed into the flight deck 
just above the fantail and sank with the pilot aboard.  The 
crash occurred in the winter, as there was snow in the deck 
two days later.  The ex-shipmate submitted some of his 
service administrative records, which indicated that he was 
on the WASP from August 1964 to September 1965.  

During his hearing before a member of the Board in March 1999 
the veteran testified that in the end of 1964 or the 
beginning of 1965, he was on the fantail taking pictures when 
a plane crashed and hit the water.  The co-pilot's canopy 
opened, but the pilot's did not.  He could see the pilot 
trying to scrape his way out.  The plane went under within 
minutes.  His buddy, the one who submitted the statement, 
worked on the flight deck and also saw the incident.  The 
veteran also witnessed the death of a lineman who walked into 
a propeller blade.  The veteran did not know the lineman.  
The pilot's death bothered him because he could see him 
trying to scratch his way out of his plane.  He had not 
researched old newspapers to find an account of the crash. He 
had had no drug or alcohol problems.  He first saw someone 
for PTSD in 1993 or 1994.  He received treatment from the VA.  
He took Sertraline and other medication to help him sleep.  
He only used the sleep medication two or three nights a week.  
He had been receiving Social Security since 1994 or 1995 for 
spondylolisthesis and degenerative arthritis of the spine.  

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

The Court has articulated a number of considerations that 
must be addressed when adjudicating a claim for service 
connection for PTSD.  Eligibility for service connection for 
PTSD requires the presence of three elements: (1) a current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in- service stressor); (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet.App. 389, 394- 95 (1996).

As to the first element for service connection for PTSD, the 
Court indicated that at a minimum, a "clear diagnosis" 
should be an "unequivocal" one.  See Cohen.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet.App. 60 (1993).  This is determined through the 
receipt of certain recognized military citations or other 
service department evidence.  38 C.F.R. § 3.304(f).

In Moreau v. Brown, 9 Vet.App. 389 (1996), the Court set 
forth the analytical framework for establishing the presence 
of a recognizable stressor which is the essential 
prerequisite to support a diagnosis of PTSD.  There are two 
major components to the analysis: (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

With regard to the first component of the Court's analysis 
under 38 U.S.C.A. § 1154 (b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet.App. 
60 (1993).  This is determined through the receipt of certain 
recognized military citations or other service department 
evidence.  38 C.F.R. § 3.304(f).  If a determination is made 
that the veteran was not engaged in combat with the enemy, or 
that the veteran was engaged in combat with the enemy but 
that the stressors are not related to such combat, it must be 
determined whether the claimed stressor is corroborated 
sufficiently by service records or other sources to establish 
the occurrence of the claimed stressful events.  See Moreau, 
9 Vet.App. 389 (1996); Doran v. Brown, 6 Vet.App. 283, 289 
(1994).

The second component of the Court's analysis holds that if 
there was a stressful event in service, the RO or the Board 
must determine whether the stressful events were of 
sufficient gravity to support a diagnosis of PTSD under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders. Zarycki v. Brown, 6 Vet.App. 91 
(1993).  In West v. Brown, 7 Vet.App. 70 (1994), the Court 
held that the sufficiency of the stressor is a medical 
determination. Adjudicators may not render a determination on 
this point in absence of independent medical evidence.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

The evidence of record does show a diagnosis of PTSD.  The 
veteran does not allege, nor does the evidence reflect that 
the claimed stressors are combat-related.  He was diagnosed 
as having PTSD at the April 1995 VA psychiatric examination. 

Since the Board has determined that the veteran did not 
engage in combat with the enemy, it must determine whether 
the claimed stressor is corroborated sufficiently by service 
records or other sources to establish the occurrence of the 
claimed stressful events.  In this case, the veteran has 
alleged that he experienced traumatic events during service 
when he witnessed an aircraft crash and when he witnessed the 
death of a man who walked into a propeller blade.  

Since the original denial of service connection, the veteran 
has submitted a letter from a former shipmate.  The letter 
clearly states that a plane crashed and that the pilot could 
not get out of it.  The pilot sank with his plane.  The 
shipmate also submitted service records verifying that he was 
on the U.S.S. WASP.  The letter corroborates the veteran's 
account of one stressor.  

The Board finds that the above evidence is new, in that it 
was not before the RO at the time of the April 1995 rating 
decision.  Although the ship's history and deck logs 
contradict this account, the Board concludes that it is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Since the additional evidence is new and 
material, the claim of service connection for PTSD is 
reopened.

Well-Grounded

As noted above, eligibility for service connection for PTSD 
requires the presence of a current, clear medical diagnosis 
of PTSD, credible supporting evidence that a claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

In the present case, both incidents alleged by the veteran 
have not been verified.  Instead, records of the ship's 
history, and statement's received from USASCRUR recall 
incidents (the C121 plane crash in July 1965 and the 
propeller grinding into the deck in July 1965) which occurred 
after the veteran left service, but while his service comrade 
was still aboard ship.

In the instant case there is a clear diagnosis of PTSD by VA 
physicians.  It does not appear that the veteran related his 
childhood physical abuse to most of the examiners, and it 
appears that the examiners have relied on the history as 
related by the veteran regarding the claimed stressors.  
There is no suggestion that the physicians based their 
diagnosis on anything other than the veteran's representation 
of his medical history and stressors.  Therefore, the 
diagnosis, based on medical history and without additional 
enhancement or analysis, is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

The April 1995 VA PTSD examination report assumes that an 
inservice stressor caused the veteran's current PTSD 
symptoms.  Once again, it appears that the examiner was 
relying on the history as related by the veteran regarding 
the claimed stressors.  There is no suggestion that the 
physician based his diagnosis on anything other than the 
veteran's representation of his medical history.  Therefore, 
the diagnosis, based on medical history and without 
additional enhancement or analysis, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

The Board therefore finds that the veteran's claim is not 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, he has not presented a claim for service connection 
for PTSD that is plausible.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals




